Case 1:20-cv-23278-MGC Document 65 Entered on FLSD Docket 03/19/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                                       1:20-cv-23278-MGC

  REAL PROPERTY LOCATED AT 7505 AND 7171
  FOREST LANE, DALLAS, TEXAS 75230 et al.,

              Defendant.
  ________________________________________________/

  UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                                       1:20-cv-23279-MGC

  ALL RIGHT TO AND INTEREST IN PNC CORPORATE
  PLAZA HOLDINGS LLC HELD, CONTROLLED, OR
  ACQUIRED, DIRECTLY OR INDIRECTLY, BY OPTIMA
  CBD INVESTMENTS LLC AND/OR CBD 500 LLC, et al.,

              Defendant.
  ________________________________________________/

  UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                                       1:20-cv-25313-MGC

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, et al.

              Defendant.
  ________________________________________________/

                             MOTION FOR CLARIFICATION
        The United States hereby requests that the Court clarify its Order Consolidating Cases,
  20-23278 ECF 48 (the “Consolidation Order”). Specifically, the Consolidation Order states
Case 1:20-cv-23278-MGC Document 65 Entered on FLSD Docket 03/19/2021 Page 2 of 3




  that “all previous orders” in case numbers 1:20-cv-23279 and 1:20-cv-25313, other than the
  restraining order entered in 1:20-cv-23279, are “vacated.”
         This Court had previously entered an order in case number 1:20-cv-25313, ECF 24,
  allowing the sale of the Defendant Asset, 55 Public Square, Cleveland, Ohio, pursuant to a
  private contract executed before the commencement of the civil forfeiture action (the “Sale
  Order”). The Sale Order also provided that the net proceeds of the sale would be held by the
  United States in escrow pending the outcome of the action, and would constitute the
  substitute res. Per that order, the sale was consummated on February 11, 2021, and the net
  proceeds were deposited with the US Marshals Service.
         To dispel any uncertainty, the United States respectfully requests that the Court clarify
  the Consolidation Order to indicate that the Sale Order remains in force and is not vacated,
  and that the net proceeds constitute the substitute res of this action.
         Pursuant to Local Rule 7.1(a)(3), the government has conferred with counsel for the
  various claimants. Claimants Mordechai Korf, Uriel Laber, Optima 7171 LLC, Optima
  Ventures LLC, Vadim Shulman, Hornbeam Corporation, and Bracha Foundation do not
  oppose the relief sought by this motion. However, claimant Law Offices of Cleveland, Inc.
  opposes the clarification the government seeks.




                                       Respectfully submitted,

  Dated: March 19, 2021                DEBORAH CONNOR, CHIEF
                                       MONEY LAUNDERING & ASSET
                                         RECOVERY SECTION

                                By:    /s/ Shai D. Bronshtein
                                       Shai D. Bronshtein (ID No. A5502665)
                                       Rachel E. Goldstein
                                       Trial Attorneys
                                       Criminal Division
                                       United States Department of Justice
                                       1400 New York Avenue NW
                                       Washington, DC 20005
                                       Telephone: (202) 616-5950
                                       Shai.Bronshtein@usdoj.gov




                                                  2
Case 1:20-cv-23278-MGC Document 65 Entered on FLSD Docket 03/19/2021 Page 3 of 3




                               ARIANA FAJARDO ORSHAN
                               UNITED STATES ATTORNEY

                               /s/ Adrienne E. Rosen
                               Adrienne E. Rosen (ID No. A5502297)
                               Marx P. Calderón
                               Assistant United States Attorney
                               US Attorney’s Office
                               99 Northeast Fourth Street, 7th Floor
                               Miami, Florida 33132
                               Telephone: (305) 961-9338
                               Adrienne.Rosen@usdoj.gov




                                        3
